DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to amendment filed on 3/7/2022
Claims 1-20 are still pending
Claims 1, 6, 7, 8, 15, 17 have been amended.
Response to Arguments
Applicant’s arguments, see pages 10-18, filed 3/7/2022, with respect to USC 103 have been fully considered and are persuasive.  The rejection of claim 1 and 15 has been withdrawn.
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 1,
“… wherein the casing comprises: a doughnut shape having a central cylinder portion, the central cylinder portion having a hollow cylindrical shape surrounding a through-hole, and a connecting portion for externally connecting a wire, wherein in a doughnut-shaped internal space of the casing: the substrate is disposed, and the wire is disposed in the connecting portion from a side of the substrate far from the connecting portion, and wherein the central cylinder portion is interposed between the substrate and the wire.”
Claims 2-14 and 20 are also allowable due to their dependence on claim 1.

Claim 15 is allowed.
The following is an examiner’s statement of reasons for allowance: 

“… wherein the casing comprises: a doughnut shape having a central cylinder portion, the central cylinder portion having a hollow cylindrical shape surrounding a through-hole, and a connecting portion for externally connecting a wire, wherein in a doughnut-shaped internal space of the casing: the substrate is disposed, and the wire is disposed in the connecting portion from a side of the substrate far from the connecting portion, wherein the central cylinder portion is interposed between the substrate and the wire, wherein an outer shape of the casing comprises: an arc portion and a small curvature portion having a smaller curvature than the arc portion, and wherein an output portion for connecting the connecting portion and an external device is disposed in the small curvature portion.”
Claims 16-19 are also allowable due to their dependence on claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US20130255387 HANAOKA; Terunao teaches a semiconductor substrate that comprises a protective layer, wires and a base substrate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867